Exhibit 11.0 COMPUTATION OF EARNINGS PER SHARE Three months ended June 30, 2011 Three months ended June 30, 2010 Six months ended June 30, 2011 Six months ended June 30, 2010 (Loss) income available to common stockholders $ ) $ $ ) $ Weighted average shares outstanding Basic (loss) earnings per share $ ) $ $ ) $ (Loss) income for diluted earnings per share $ ) $ $ ) $ Total weighted average common shares and equivalents outstanding for diluted computation Diluted (loss) earnings per share $ ) $ $ ) $
